AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  Tennessee
                                                                      __________


      HABCO STRUCTURAL SPECIALISTS, INC.,                      )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cv-120-TAV-SKL
 HOMESTEAD JOIST REINFORCEMENT, LLC et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Homestead Joist Reinforcement, LLC; Colby Yarger; Michelle Ray; Steven Melancon; and Nathaniel Hicks          .


Date:          06/04/2020                                                               /s/ Adam R. Duggan
                                                                                         Attorney’s signature


                                                                                  Adam R. Duggan, BPR 035121
                                                                                     Printed name and bar number

                                                                                 900 South Gay Street, Suite 1950
                                                                                       Knoxville, TN 37902

                                                                                               Address

                                                                                      aduggan@bhblegal.com
                                                                                            E-mail address

                                                                                          (865) 670-8535
                                                                                          Telephone number

                                                                                          (865) 670-8536
                                                                                             FAX number
